Citation Nr: 1000105	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-12 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for lung disease.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1961 to July 1969.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  In June 2009, the Veteran withdrew his 
request for a hearing before the Board.

The Board observes that the characterization of the Veteran's 
claim to reopen has changed during the pendency of this 
appeal.  Initially, the Board notes that service connection 
was previously denied for PTSD in April and August 2003 
rating decisions.  Subsequently, in November 2005, the 
Veteran informed the RO that he wished to reopen the service 
connection claim for PTSD.  In accordance with the Veteran's 
request, the RO adjudicated the present issue as a petition 
to reopen a claim of service connection for PTSD.  However, 
as discussed in more detail below, the medical evidence of 
record indicates that the Veteran has been diagnosed with 
various mental health disorders, including PTSD and 
depression.  Although not initially claimed by the Veteran, 
the Board is expanding his claim to encompass all psychiatric 
disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, and 
entitlement to service connection for a lung disorder are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action on his part is required.




FINDINGS OF FACT

1.  Unappealed April 2003 and August 2003 rating decisions, 
in pertinent part, denied service connection for PTSD on the 
basis that there was no medical evidence of a diagnosis of 
PTSD related to the Veteran's service.

2.  Evidence received since the August 2003 rating decision 
includes evidence that is neither cumulative to, nor 
redundant of, the evidence previously of record, namely a 
diagnosis of PTSD, and raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been received, and the claim 
seeking service connection for PTSD may be, and is, reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the appeal to reopen the claim of service 
connection for PTSD, inasmuch as the determination below 
constitutes a full grant of that portion of the claim, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing is harmless.

Law and Regulations

Generally, a claim which has been denied by an unappealed RO 
decision may not thereafter be reopened and allowed based on 
the same record.  38 U.S.C.A. § 7105(c).  However, under 38 
U.S.C.A. § 5108, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish service connection for PTSD there must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and a stressor event in service; and credible 
supporting evidence that the claimed stressor event in 
service occurred.  38 C.F.R. § 3.304(f).  Where the veteran 
did not engage in combat with the enemy, or the claimed 
stressor is not related to combat, the veteran's testimony 
alone is not sufficient to establish the occurrence of the 
stressor, and it must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

By an unappealed rating decisions in April and August 2003, 
the RO (in pertinent part) denied service connection for PTSD 
on the basis that there was no medical evidence of a 
diagnosis of PTSD related to the Veteran's service.  Evidence 
considered at that time included: service treatment records 
dated from 1961 to 1969; service personnel records; VA 
treatment records dated from 2001 to 2002; and a November 
2002 VA examination report.  None of these records note a 
diagnosis of PTSD.

Evidence received since the August 2003 rating decision 
includes a July 2006 VA treatment record.  The examiner noted 
that the Veteran had various psychiatric disorders, to 
include PTSD.  The examiner also listed a goal of talking to 
the Veteran "about mental problems related to military 
service."  The diagnosis included PTSD and depression.

This evidence received since August 2003 is neither 
cumulative nor redundant of the evidence previously of 
record.  At the time of the August 2003 rating decision, the 
evidence did not show that the Veteran had a diagnosis of 
PTSD.  The evidence received since August 2003 is new in that 
it was not previously of record.  It is material in that it 
specifically relates to unestablished facts necessary to 
substantiate the claim for service connection (i.e., current 
disability) and also raises a reasonable possibility of 
substantiating the claim.  Resolving all doubt in favor of 
the Veteran, new and material evidence has been received, and 
the claim may be, and is, reopened.


ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.


REMAND

As previously noted, the Court has recently held that when a 
Veteran submits a claim for service connection for PTSD, he 
is claiming service connection for psychiatric symptomatology 
regardless of how the disability is diagnosed.  Hence, with 
regard to the reopened claim, VA must consider service 
connection for a disability manifested by those symptoms, 
regardless of how it is diagnosed.  Clemons, supra.

The provisions of the VCAA are applicable to this appeal.  A 
review of the record shows that the Veteran was notified of 
the VCAA duties to assist and of the information and evidence 
necessary to substantiate his claim for service connection 
for PTSD by correspondence dated in January 2006.  The Board 
finds, however, that a remedial notice should be provided as 
a result of the subsequent decisions by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Clemons, supra.

Regarding the claim for service connection for psychiatric 
disability, to include PTSD, the Veteran maintains that his 
psychiatric disability was caused by stressors that occurred 
during his military service.  In part, he maintains that 
while on guard duty on the USNS Corpus Christi Bay (docked in 
Von Tang) in 1967 he accidentally shot a member of the U.S. 
Navy on an approaching ship, who later lost his leg due to 
the gunshot wound.  He stated that this incident was 
investigated but after lengthy questioning he was not charged 
with any wrongdoing.

The Veteran's STRs are negative for diagnosis of a 
psychiatric disability.  Post-service VA and private 
treatment records note that the Veteran has been diagnosed 
with various mental health disorders, including PTSD and 
depression.  In particular, in a July 2006 VA psychiatry 
consultation record, the diagnoses included PTSD and 
depression.  The VA examiner related these diagnoses to the 
Veteran's military service.  It is unclear whether this 
opinion was rendered following a review of all pertinent 
records, to include the STRs.  There is no etiology opinion 
of record that is adequate for adjudication purposes.  On 
remand, the Veteran should be scheduled for a VA medical 
examination specifically for the purpose of determining the 
etiology of any psychiatric disorder, to include PTSD.  See 
38 U.S.C.A. § 5103A.

Regarding the claim of service connection for lung disorder, 
the Veteran contends that his current lung disability 
(diagnosed as asthma and chronic obstructive pulmonary 
disease (COPD)) is attributable to exposure to asbestos, lead 
paint and chemicals in the ship where he served in service.  
The evidence which is of record includes the Veteran's STRs 
which are negative for any lung disease.  Also of record are 
numerous post-service medical records dated from 2001 note 
findings of asthma and COPD.  

VA Adjudication Procedure Manual Rewrite (M21-1MR) provides 
that VA must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop whether 
there was pre-service and/or post-service occupational and 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  For many asbestos related diseases the latency 
period varies from ten to forty-five or more years between 
first exposure and development of disease.  Id. at 
IV.ii.2.C.9.d.

Service personnel records support that the Veteran served 
onboard the USNS Corpus Christi Bay.  He submitted internet 
research that shows that this ship was originally 
commissioned as the USS Albemarle in December 1940.  
Development has not been completed to determine whether the 
Veteran's job duties actually required him to handle 
asbestos.  

Additionally, the Veteran has not been afforded a VA 
examination to assess the etiology of his current lung 
disability.  Under 38 C.F.R. § 3.159(c)(4), a VA medical 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Here, VA treatment records show a 
current medical diagnosis of asthma and COPD and lay evidence 
of possible exposure to asbestos (and lead paint and 
chemicals) in service, but there is insufficient evidence to 
determine whether current lung disease is related to exposure 
to asbestos or otherwise related to service.  Consequently, a 
VA examination to obtain a medical opinion is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2008).  In particular, 
the AMC/RO should ensure that its notice 
letter meets the requirements of 
Dingess/Hartman and Clemons (cited to 
above), as appropriate.

2.  The Veteran should be provided with a 
PTSD stressor questionnaire and requested 
to complete the form providing as many 
details as possible.  It should be 
indicated to the Veteran that the more 
precise the information he offers, the 
better the chances of confirming that the 
alleged stressors occurred.  

Thereafter, the AMC/RO undertake 
necessary action to attempt to verify the 
occurrence of the Veteran's alleged in-
service stressors upon which the 
diagnosis of PTSD is based pursuant to VA 
Training Letter 07-02, as well as 
employing the stressor verification site 
added to VA's "Rating Job Aids" webpage 
on August 9, 2007.  If further 
development is required, this REMAND, 
copies of the Veteran's DD Form 214, 
service personnel records, and any 
stressor statement submitted, should be 
sent by the RO to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
(formerly U.S. Armed Services Center for 
Research of Unit Records (USASCRUR)).  
JSRRC should be requested to make an 
attempt to verify events related to the 
Veteran's claimed stressors.  If unable 
to provide such information, they should 
be asked to identify the agency or 
department that may provide such 
information and follow-up inquiries 
should be conducted accordingly.  Once 
received, any documents must be reviewed 
in detail for purposes of stressor 
verification and associated with the 
Veteran's claims folder.

3.  The RO should take appropriate action 
to develop evidence of whether the 
Veteran was exposed to asbestos during 
service, to specifically include seeking 
information as to whether his job duties 
involved working with or near asbestos.  
Such development should include a 
determination regarding the extent to 
which his duties would have exposed him 
to asbestos.

4.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine the etiology of 
his current lung disability.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, 
and occupational history are to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examiner should 
express an opinion regarding the likely 
etiology of the Veteran's lung 
disability, and specifically whether the 
lung disability is at least as likely as 
not related to any in service exposure to 
asbestos or is otherwise related to 
service.  The examiner must explain the 
rationale for all opinions given.

5.  The RO/AMC should afford the Veteran 
a VA psychiatric examination by a 
psychiatrist or psychologist to determine 
whether he suffers from a current 
psychiatric disability, including PTSD, 
which is related to service.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, 
educational and occupational history is 
to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the psychiatrist or psychologist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.   The opinions provided should 
be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.  The AMC/RO is 
to provide the examiner with a list of 
confirmed stressors, if any.

a.  The examiner should offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran has PTSD related to a 
confirmed event in service.  If the 
Veteran is found to have PTSD in 
accordance with DSM-IV criteria, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.  If 
PTSD is not diagnosed, the examiner 
should explain why the Veteran does not 
meet the criteria for this diagnosis.  
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for Initial 
Evaluation for Post-Traumatic Stress 
Disorder Examination, revised on April 2, 
2007.  

b.  The examiner should offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran has an acquired 
psychiatric disorder other than PTSD 
related to his military service.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  The 
examiner should reconcile the opinion 
provided with that provided by the VA 
examiner in July 2006.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review. 


The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


